Citation Nr: 0308177	
Decision Date: 04/30/03    Archive Date: 05/06/03

DOCKET NO.  02-21 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 2002 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder and assigned a 30 percent 
evaluation, effective January 24, 2002.

In the veteran's VA Form 9, Appeal to the Board of Veterans' 
Appeals, he indicated that he wanted a hearing before the 
Board at the RO.  The record reflects that the veteran was 
scheduled for a hearing in April 2003 and that he failed to 
report to the hearing.  Thus, the Board finds that there is 
no hearing request before the Board pending at this time.


FINDING OF FACT

Post-traumatic stress disorder is manifested by marked 
irritability, outbursts of anger, few friends, difficulty in 
concentrating, exaggerated startle response, and anxiety.


CONCLUSION OF LAW

The criteria for an initial evaluation of 50 percent, and no 
more, for post-traumatic stress disorder have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the July 2002 rating 
decision and the December 2002 statement of the case.  In the 
July 2002 rating decision, the veteran was informed of the 
evidence necessary to establish a 50 percent evaluation for 
post-traumatic stress disorder, which was the next higher 
evaluation.  In the December 2002 statement of the case, the 
veteran was provided with the criteria for the 50 percent, 
70 percent, and 100 percent evaluations.  Thus, he was 
informed of what types of symptoms he would need to 
demonstrate to warrant those evaluations.  Based on the 
above, the Board finds that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
March 2002 supplemental statement of the case, the RO 
informed the veteran that it must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  It told the veteran that as long as 
he adequately identified the records, that VA would assist in 
obtaining them.  The RO stated that it was responsible for 
obtaining medical records held by any federal department or 
agency that the veteran identified.  It further stated that 
it would obtain medical records from other health-care 
facilities as long as the veteran adequately identified the 
facilities, but noted that the veteran had the ultimate 
responsibility for obtaining those records.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's service medical 
records from the National Personnel Records Center.  The 
veteran has not reported having received any treatment for 
his post-traumatic stress disorder.  In fact, at the July 
2002 VA examination, the veteran denied any psychiatric 
treatment or hospitalization.  Thus, there are no treatment 
records that VA needed to obtain.  In accordance with its 
duty to assist, the RO had the veteran undergo a VA 
examination related to his claim.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

A July 2002 VA psychiatric evaluation report shows that the 
veteran reported that over the last year, he had experienced 
a progressive increase in nightmares relating to his combat 
experiences in World War II.  He also reported persistent 
avoidance of conversations or thoughts associated with his 
combat experience.  The veteran stated that he avoided people 
who might ask him about his combat experiences and avoided 
depictions which would make him think of his experiences in 
World War II.  He stated that he had difficulty sleeping to 
the point that he and his wife slept in separate rooms.  The 
veteran reported marked irritability and outbursts of anger, 
especially over the last eight months since he was forced to 
retire from his work due to a left knee problem.  He noted 
that his irritability had caused him to lose many 
friendships.  The veteran stated that his friends had told 
him that he had changed over the last few years and that they 
avoided being around him.  He stated he had progressive 
difficulty in concentrating over the last 10 to 15 years.  
The veteran stated he had an exaggerated startle response.  
He reported feeling close to his wife, but reiterated that he 
had lost friends due to his behavior.  He denied any history 
of assaultativeness, violence, homicidality, or suicidality.  

The examiner stated that the veteran's speech was fluent and 
directed.  There were no overt delusions and no 
hallucinations.  He stated the veteran was pleasant and 
cooperative and was alert and oriented in all spheres.  The 
examiner stated that he found no deficit in short-term or 
long-term memory.  He also stated there were no obsessions 
described and no ritualistic or compulsive behavior observed.  
The examiner stated there was no evidence of a panic 
disorder, major depression, or other anxiety disorder, but 
noted that the veteran had some anxiety.  He stated that the 
veteran had marked constriction in his social functioning, 
particularly since he had retired in November 2001.  The 
examiner entered a diagnosis of post-traumatic stress 
disorder and assigned a Global Assessment of Functioning 
(GAF) score of 53.  He concluded that since the veteran had 
returned from World War II, "He has had gradually mounting 
severity of symptoms through his elder years and since he was 
forced into medical retirement has had a significant increase 
in his social withdrawal, irritability, and decreased 
concentration that markedly impairs the ability to find 
satisfaction in his life."

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for post-
traumatic stress disorder.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The United States Court of Appeals for 
Veterans Claims has observed that in the latter instance, 
evidence of the present level of the disability is of primary 
concern, Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(citing Francisco v. Brown, 7 Vet. App. 55 (1994)), and that 
as to the original assignment of a disability evaluation, VA 
must address all evidence that was of record from the date 
the filing of the claim on which service connection was 
granted (or from other applicable effective date).  See 
Fenderson, 12 Vet. App. at 126-127.  Accordingly, the 
evidence pertaining to an original evaluation might require 
the issuance of separate, or "staged," evaluations of the 
disability based on the facts shown to exist during the 
separate periods of time.  Id.

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2002), which 
addresses post-traumatic stress disorder, the criteria are as 
follows:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name - 100 percent 
disabling.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function  independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships - 
70 percent disabling.

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships - 50 percent disabling.

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events) - 
30 percent disabling.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of an 
initial evaluation of 50 percent for post-traumatic stress 
disorder.  In the July 2002 evaluation report, the veteran 
reported increased nightmares, exaggerated startle response, 
increased irritability, and outbursts of anger.  He stated he 
had lost friends as a result of his increased irritability.  
The examiner stated that the veteran had marked constriction 
in social functioning and a significant increase in social 
withdrawal and decreased concentration, which had markedly 
impaired his ability to find satisfaction in his life.  The 
examiner entered a GAF score of 53.

Here, the Board finds that the application of 38 C.F.R. § 4.7 
(2002) is raised by the evidence.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  Id.  The above-reported evidence establishes 
that the veteran has disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships.  In this regard, his symptoms fall 
within the 50 percent evaluation.  However, he has depressed 
mood, anxiety, and chronic sleep impairment.  These symptoms 
fall within the 30 percent evaluation.  With the application 
of 38 C.F.R. § 4.7, the Board finds that the evidence 
supports the grant of a 50 percent evaluation for post-
traumatic stress disorder.

This determination is supported by medical professional's 
finding of GAF scores of 53.  Although the GAF score does not 
fit neatly into the rating criteria, the GAF score is 
evidence, which the Court has noted the importance of in 
evaluating mental disorders.  See Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  The GAF score is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (4th ed. 1994).  A 
GAF score of 53 (which falls into the range of 51-60) is 
defined as "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  Id.  
Moderate symptomatology is indicative of no more than a 
50 percent evaluation.  

The Board must now determine whether an evaluation in excess 
of 50 percent is warranted for post-traumatic stress disorder 
and finds that the preponderance of the evidence is against 
an evaluation in excess of 50 percent.  The veteran does not 
meet the criteria for the next higher evaluation, here, the 
70 percent evaluation.  At the July 2002 examination, the 
veteran denied homicidal or suicidal ideations.  The examiner 
made a specific finding that there was no evidence of 
obsessional rituals or compulsive behavior.  Additionally, he 
stated that there was no evidence of overt delusions or 
hallucinations.  The veteran's speech has not been remotely 
described as illogical.  In fact, his speech was described as 
fluent and directed.  The examiner stated that there was no 
evidence of a panic disorder.  There was no evidence of 
spatial disorientation.  In fact, the examiner stated that 
the veteran was alert and oriented in all spheres.  As to the 
inability to establish and maintain effective relationships, 
the Board notes that while the veteran reported that he had 
lost friends as a result of his increased irritability, he 
stated he felt close to his wife.  The Board finds that the 
veteran's symptomatology is indicative of no more than a 
50 percent evaluation.

The veteran is competent to report his symptoms.  To the 
extent that the veteran has asserted that his service-
connected post-traumatic stress disorder warranted an 
evaluation in excess of 30 percent, he was correct, and the 
Board has granted an initial evaluation of 50 percent.  
However, to the extent that the veteran has implied that he 
warrants more than a 50 percent evaluation, the Board finds 
that the preponderance of the evidence does not support his 
contentions, for the reasons stated above.  To this extent, 
the preponderance of the evidence is against his claim for an 
evaluation in excess of 50 percent for post-traumatic stress 
disorder, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.  The Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to 
Fenderson, supra.

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).




ORDER

An initial evaluation of 50 percent evaluation for post-
traumatic stress disorder is granted, subject to the 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

